Title: From Thomas Jefferson to George III, 12 May 1806
From: Jefferson, Thomas
To: George III


                        
                            
                        Great and Good Friend,
                     
                        12 May 1806
                     
                        
                        I have made choice of William Pinkney, one of our distinguished Citizens, to reside near your majesty in the quality of Minister Plenipotentiary of the United States of America. He is well informed of the relative interests of the two Countries, and of our Sincere desire to cultivate and strengthen the friendship and good correspondednce between us; and from a knowledge of his fidelity, probity and good conduct, I have entire confidence that he will render himself acceptable to your Majesty, by his constant endeavors to preserve and advance the interest and happiness of both Nations. I therefore request your Majesty to receive him favorably, and to give full Credence to whatever he shall say to you on the part of the United States; and most of all when he shall assure you of their friendship and wishes for your prosperity: And I pray God to have your Majesty in his safe and holy keeping.
                  Written at the City of Washington the Twelfth day of May, in the Year of our Lord one thousand eight hundred and Six.
                  Your Good Friend,
                        
                            Th: Jefferson
                     
                             By the President
                            James Madison
                     
                            Secretary of State.
                        
                    